Citation Nr: 0531765	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  02-18 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increase in the initial 10 percent 
evaluation for a disability of the right knee from January 
17, 2001.

2.  Entitlement to an increase in the initial 10 percent 
evaluation for a disability of the left knee from January 17, 
2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1986 to 
July 1990.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran testified at a Board videoconference hearing in 
March 2003.  A transcript (T) of the hearing has been 
associated with the claims file.  In October 2003, the Board 
remanded the case to the RO for further development.  The 
appeal issues before the Board included entitlement to an 
earlier effective date than January 17, 2001, for service 
connection of the disability of the knees.  In April 2005, 
the RO issued a rating decision that granted an effective 
date of July 31, 1990, for service connection, and assigned a 
0 percent evaluation for the period prior to January 17, 
2001.  The RO issued notice to the veteran in May 2005 and 
there is no record of a notice of disagreement with the 
initial evaluation prior to January 17, 2001.


FINDINGS OF FACT

1.  On a facts found basis, from January 17, 2001, 
patellofemoral syndrome/tendonitis of the right knee is 
manifested by appreciable crepitus, limitation of flexion no 
less than 115 degrees, full extension and no lateral 
instability, subluxation or additional limitation of motion 
with repetitive use.

2.  On a facts found basis, from January 17, 2001, the 
patellofemoral syndrome/tendonitis of the left knee is 
manifested by appreciable crepitus, limitation of flexion to 
100 degrees actively, full extension and no lateral 
instability or subluxation; there is objective evidence of 
additional limitation of motion with repetitive activity.


CONCLUSIONS OF LAW

1.  The criteria for an increase in the initial 10 percent 
evaluation for a disability of the right knee from January 
17, 2001, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2005).

2.  The criteria for an initial 20 percent evaluation for a 
disability of the left knee from January 17, 2001, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This case arose from the veteran's application to 
reopen a claim for service connection in January 2001.  The 
RO did provide the veteran with notice of the VCAA prior to 
the decision on the claim of service connection for the 
disability of the knees in September 2001.  

Regarding the initial rating for the knees, in such 
circumstances, under 38 U.S.C.A. § 7105(d), upon receipt of a 
notice of disagreement in response to a decision on a claim, 
the "agency of original jurisdiction" must take development 
or review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  The VA 
General Counsel held recently that if, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-03.  

Here the initial rating determination was in September 2001 
and there was adequate VCAA notice in the decision that led 
to the disagreement with the downstream element of the 
initial rating.  However, the development viewed in its 
entirety indicates VA has completed the essential development 
and procedural steps outlined in the VA General Counsel's 
precedent opinion.  For example, the veteran was issued 
development assistance through the September 2001 rating 
decision, October 2002 statement of the case, and the January 
2005 supplemental statement of the case.  Relevant VA 
treatment records were obtained and the RO completed VA 
examinations before it initially decided the claim and then 
pursuant to the Board remand.  

The requirements with respect to the content of the VCAA 
notice were met in this case in any event.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the appellant through letters in 
January 2002, March 2004 and November 2004 what kind of 
evidence was needed to substantiate the initial rating claim.  
With regard to the information and evidence that VA would 
seek to provide, the RO did inform him that it would assist 
him in obtaining medical evidence or reports that he provided 
enough information about to enable VA to obtain such 
evidence.  With regard to informing the claimant about the 
information and evidence he was expected to provide, the RO 
told him that he should submit the kind of evidence it had 
described in the letters as evidence which would be relevant 
to substantiating the claim for a higher initial rating.  The 
appellant was specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertains to the claim, at page 3 of the March 2004 VCAA 
letter and on page 2 of the November 2004 letter.  Thus, the 
Board finds that he was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  The VCAA 
notice letter invited him to identify or submit evidence that 
should be considered.  In any event, there is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of the claim.  
When considering the notification letters, the rating 
decision on appeal and the statement of the case and 
supplemental statement of the case, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to this 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided a VA examinations regarding 
the disability of the knees and VA obtained medical 
statements regarding his private treatment which the Board 
deems are sufficient for an initial rating determination.  
The veteran also testified at a Board hearing.  Thus the 
Board finds the development is adequate when read in its 
entirety and that it satisfied the directive in the remand 
order and the obligations established in the VCAA.

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the initial rating for the knees.  Relevant VA 
clinical records are included in the file and a VA examiner 
had access to relevant records in January 2005.  VA's duty to 
assist the veteran in the development of the claim has been 
satisfied and the Board will turn to a discussion of the 
issues on the merits.


Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history 
to ensure that the current rating accurately reflects the 
severity of the condition.  A request for an increased 
rating must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. 4.1; Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are 
potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Although the entire recorded history must be 
considered, 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings, and 
it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the present appeal arises from the denial of an 
initial rating determination rather than for increase as 
defined in 38 C.F.R. § 3.160(f); consequently, the rule from 
Fenderson v. West, 12 Vet. App 119 (1999) applies and 
provides that separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings. 

When an unlisted condition such as patellofemoral 
syndrome/tendonitis is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings, nor 
will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  38 
C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  
The diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson v. Brown, 9 Vet. 
App. 7 (1997) and DeLuca, 8 Vet. App. at 206.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such 
functional loss may be due to the absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation or other pathology or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  

Disability of the joints involving excursion of movements in 
different planes involves inquires as to the following:  (a) 
less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) 
excess fatigability, (e) incoordination, (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability, disturbance of locomotion, interference with 
standing and weight bearing are related considerations.  38 
C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98 it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.  Separate ratings under Diagnostic Code 5260 
(leg, limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension), both currently codified under 
38 C.F.R. § 4.71a, may be assigned for disability of the same 
joint.  VAOPGCPREC 9-04.  However, the veteran does not show 
a limitation of extension or lateral instability or 
subluxation of either knee.  Therefore, these rating schemes 
are not applicable in this case.  The veteran does not 
demonstrate ankylosis or dislocated semilunar cartilage to 
warrant consideration of those rating schemes.  38 C.F.R. § 
4.71a, Diagnostic Codes 5256 and 5258, respectively.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  
Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

The record shows a private physician reported in May 2001 
that the recent radiology evaluation showed degenerative 
changes of the meniscus of both knees, with the medial 
meniscus only on the right side.  Contemporaneous VA clinical 
records noted complaints of knee pain bilaterally assessed as 
patellofemoral syndrome, with a flare-up of the left knee 
early in 2001.  In a May 2001 report, another private 
physician summarized that the veteran's patellofemoral 
syndrome was manifested by crepitus, pain on ambulation and 
with lifting and squatting.  The knees showed a full range of 
motion, normal strength and tone, and mild swelling related 
to activity.

A VA examiner in August 2001 reported patellar tendonitis of 
the knees with no evidence of osteoarthritic change from the 
previously noted radiology studies.  The veteran had stable 
knees and a range of motion from 0-135 degrees in both knees, 
with intact strength.  The X-rays were read as showing normal 
knees.  On reexamination in September 2002, the range of 
motion for the right knee was 0-130 degrees with pain at 
maximum flexion and minimal crepitus.  Both knees were 
stable.  

A private physician stated in March 2003 that the veteran 
took medication for off and on pain over the years with the 
left knee symptomatic more than the right knee.  The veteran 
had diminished hamstring strength, medial and lateral joint 
line pain and a painful patellar tendon.  The clinician noted 
the previous assessment of mucoid degeneration.

The most recent VA examination in January 2005, noted 
essentially the same complaints of persistent pain in the 
knees with negotiating stairs or squatting.  The left knee 
was characterized as slightly more severe.  The pain was 
exacerbated when he remained stationary, especially with the 
knees flexed for an extended period of time.  He took aspirin 
occasionally to attempt pain relief.  The examiner stated 
there was no effusion, warmth, atrophy, instability or 
subluxation of either knee.  Pertinent to the left knee, the 
examiner reported that crepitus set in at 90 degrees of 
flexion, that pain was evident from 100 degrees and the knee 
could be flexed to 110 degrees actively and 130 degrees 
passively with pain from 100 to 130 degrees.  The knee was 
extended actively to 0 degrees.  There was evidence of joint 
line pain.  After repeating five squats, the knee could only 
be flexed to 105 degrees actively and 130 degrees passively 
because of posterior pain.  The right knee was actively 
flexed to 110 when pain set in and continued to 115 degrees, 
and passively flexion with pain was 110-120 degrees.  Active 
extension was to 0 degrees.  The joint line pain was 
described as minimal and there was palpable crepitus 
beginning at 90 degrees.  There was no change in active 
flexion after five squats and the knee passively flexed to 
120 degrees.  

The examiner reviewed recent private reports and noted the 
current and prior assessments confirmed a meniscal problem 
bilaterally, and that the limited range of motion of the 
knees was due to pain primarily.  The veteran's left knee 
range of motion diminished slightly greater with repetitive 
activity.  From a functional standpoint, the meniscal injury 
would limit the veteran to light duty occupations that would 
require no squatting or repetitive stair or ladder climbing, 
as pain would limit his functional ability with those 
activities.  The examiner stated there was objective evidence 
that repetitive activity further decreased the range of 
motion to the left knee.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are 
applicable only where the assignment of a rating is 
contingent on limitation of motion alone.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  The record shows the 
veteran does in fact have demonstrable limitation of motion 
of the knees, which was been consistently measured as being 
from 115/135 degrees of flexion and 0 degrees (full) 
extension on the right and 100/135 on the left also with full 
extension.  The normal range of motion of the knee is from 
0 degrees of extension to 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate II.

In considering a rating based on pain, the Board must also 
take into account functional loss due to pain as discussed in 
38 C.F.R. §§ 4.40 and 4.45.  Under § 4.40, weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  It is 
clear that the 10 percent initial rating was based on painful 
and demonstrably limited motion.  On a facts found basis, 
there is competent evidence to support a higher initial 
rating for additional functional loss of the left knee.  The 
VA examinations have been very clear in describing the 
veteran's complaints and both VA and private examiners 
confirm his testimony that the left knee is more problematic 
(T 16, 20).  It was clear from the most recent VA examination 
that he had objective evidence supporting additional 
functional loss in the left knee in greater limitation of 
flexion after repetitive use.  Furthermore, the VA outpatient 
records from early in 2001 noted the left knee flaring up.  
His testimony was otherwise consistent with the history 
recorded in the medical evaluations of his various knee 
related problems (T inter alia 9-10, 17, 23).

Accordingly, the Board finds that an initial rating in excess 
of 10 percent for the right knee is not warranted by virtue 
of 38 C.F.R. § 4.40 or the demonstrated limitation of 
flexion, and that a preponderance of the evidence is against 
any increase in the initial rating on the basis of facts 
found.  The initial rating for the left knee does not warrant 
a staged rating since there was evidence early on that the 
left knee is the more problematic knee and the VA examiner in 
2005 confirmed objectively what had been reported in earlier 
records and hearing testimony.  The Board accepts this as 
evidence of no appreciable change in the level of impairment 
based on additional functional impairment, although the 
earlier objective examinations did not appear to distinguish 
between the knees from the standpoint of overall functional 
impairment.  38 U.S.C.A. § 5107 (West 2002); see also 
38 C.F.R. § 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321.  
However, there is nothing in the presentation on the 
examinations or outpatient reports, or hearing testimony (T 
12, 19) that would reasonably raise a question as to the 
applicability of the schedular standards in this case.


ORDER

Entitlement to an increase in the initial 10 percent 
evaluation for a disability of the right knee from January 
17, 2001, is denied.

Entitlement to an increased initial evaluation of 20 percent 
for a disability of the left knee is granted from January 17, 
2001, subject to the regulations governing the payment of 
monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


